Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. Applicant asserts:
That Gadi is not a test device, as claimed; and that when combined with Mohammadian, which only discloses two modular components, the resultant combination fails to teach at least three modular components wherein “at least one modular test unit or modular test subunit configured to be connectable to at least one of the modular display unit or the modular processing unit of the test instrument, wherein the display connector face of the modular display unit comprises at least one coupling mechanism to enable connectivity and integration with at least one of the first processing unit connector face of the modular processing unit or a connector face of the at least one modular test unit or modular test subunit, the coupling mechanism comprising at least one of a mechanical coupler, electrical coupler, or magnetic coupler” (emphasis added by Applicant).
The Examiner respectfully points out that with regard to the emphasis made by Applicant with respect to certain claim elements, Applicant has remained silent with regard to how said elements are not found in the applied references.  Per the context of Applicant’s remarks, it appears that Applicant is focusing on the conclusion that Gadi is not directed to test devices.  However, the proposed combination with Mohammadian is with respect to whether Gadi, which is directed to modular devices – as conceded by Applicant (see Remarks, page 2, 2nd paragraph) – can be modified to include devices/modules that are used as test devices/modules.  Mohammadian is also directed to a modular device, which is also a test instrument.  Thus, one of ordinary skill in the art, upon viewing both references, would readily understand that any modular device would be capable of being configured as a test device upon incorporation of a module used to perform a specific test.  Mohammadian teaches that a base unit may be assembled with an application module wherein upon assembly, a specialized function may be performed (see at least Abstract and Background).  Thus, one of ordinary skill in the art would understand that Gadi, which teaches a modular device comprising as many as ten customizable modules – one of which is a base unit and the remaining nine being for specific functions and/or applications (see at least column 4 line 44 to column 5 line 11) – could include (i.e. from amongst the remaining nine modules) a module with a specific test function.  Applicant appears to argue the references individually rather than in combination.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In other words, Applicant is arguing that Gadi does not teach a test instrument and that Mohammadian does not teach at least three modules.  However, Applicant is not providing any argument or rationale as to why the proposed combination fails to teach the claimed limitations other than that the combination is based on improper hindsight.  However, Examiner’s preceding remarks have already addressed this and thus are not repeated for the sake of brevity.  Further, Examiner’s remarks in the previous combination did provide a rationale for the combination to which Applicant has not furnished any rebuttal other than a mere conclusionary statement of there being improper hindsight.   
The limitations of the claims have been met and Applicant’s arguments have been addressed.  Thus, the action herein is made FINAL.  The Examiner suggests that Applicant reconsider incorporation of the allowable subject matter as identified below.

Allowable Subject Matter
Claim 21 is allowed.
Claim(s) 5-7, 11, 16, and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9917936 B2 to Gadi; Amit et al. in view of US 6064721 A to Mohammadian; Ali M. et al.

Re: Claim(s) 1, 12
Gadi discloses a 
comprising: a modular display unit (Fig. 4A and Col. 4 lines 49-50)
comprising a display element (see last citation), 
a display face to present the display element (see last citation), 
and a display connector face to connect to other modular units (Figs. 11-13B and Fig. 18, element 1806); 
a modular processing unit (Figs. 10A-10C and Fig. 18, elements 1802, 1808, 1810, 1804)
comprising a processor and memory (Fig. 24, element 2420.  Col. 12, lines 55-63 – 2420 is an FPGA), 
wherein: the modular processing unit comprises a processing unit interface (Fig. 24 – inherent as 2420 is depicted as being connected to the rest of printed circuit board 2410), 
a first processing unit connector face (Figs. 10A-10C – front view), 
and a second processing unit connector face (Figs. 10A-10C – back view); 
and at least one modular 
wherein the display connector face of the modular display unit comprises at least one coupling mechanism to enable connectivity and integration with at least one of the first processing unit connector face of the modular processing unit or a connector face of the at least one modular 
the coupling mechanism comprising at least one of a mechanical coupler, electrical coupler, or magnetic coupler (Fig. 23 and Col. 14, line 58 – Col. 15, line 21 – connection via rails and or ball springs (i.e. mechanical) or via electro-permanent magnets is disclosed).
Although Gadi discloses (Col. 11, lines 39-67) that modules types include sensor modules and that modules may additionally or alternatively incorporate suitable functionality, Gadi does/do not appear to explicitly disclose that the modular unit and/or modular subunit are a test unit and/or subunit respectfully.  
However, attention is directed to Mohammadian which discloses said limitation (see at least Abstract - A modular test instrument comprises a base unit and one of a selection of application modules, neither being capable of performing end-user functions without the other. When physically assembled to one another, the base unit and application module comprise a structurally unitary device specialized for performance of application-specific end-user functions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gadi invention by employing the teaching as taught by Mohammadian to provide a module that is a test module.  The motivation for the combination is given by Mohammadian (column 1, lines 4-7 - application relates to a modular test instrument, wherein a base unit providing certain non-application-specific functions is specialized for a particular application by assembly thereto of an application module).

Re: Claim(s) 2, 13
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the modular display unit is replaceable with another modular display unit or non-display faceplate (Col. 15 lines 39-42 - modules may be interchangeable (i.e. replaceable) and may be positioned on a front side or a backside of the device depending on a slot configuration of the device.  The Examiner notes that this would be inclusive a display module).

Re: Claim(s) 3
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the display element of the modular display unit is a touchscreen comprising at least one of a liquid crystal display (LCD), a light emitting diode (LED) display, or an organic light emitting diode (OLED) display (Col. 11, line 55 - Examples of display modules include touchscreen LCD modules).

Re: Claim(s) 4
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the touchscreen is based on at least one of resistive, capacitive, acoustic, or optic technology (Col. 11, lines 1-11 – capacitive (i.e. touch) buttons disclosed as part of the display).

Re: Claim(s) 8
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the processing unit interface comprises at least one port for connecting to at least one of the following: a power adapter, an Ethernet link, a universal serial bus (USB) based connector, an audio input or output, or a memory card (Fig. 4, element 2430.  Col. 11, lines 39-67 – battery charging modules, USB modules, microphone modules, and flash memory modules are disclosed).

Re: Claim(s) 9, 14
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi further discloses wherein the test instrument, when the modular display unit, the modular processing unit, and at least one of the modular test unit or the modular test subunit is fitted and attached to one another, is an integrated, single test instrument for performing a network-related test or measurement (see at least Figs. 4A-4C).

Re: Claim(s) 10, 15
Gadi in view of discloses those limitations as set forth in the rejection of claim(s) 1 above.
Gadi does/do not appear to explicitly disclose wherein the network-related test or measurement comprises at least one of: spectrum analysis, cable or fiber-optic link tests, radio or antenna tests, or measurements using transceivers.
However, further attention is directed to Mohammadian which discloses said limitation (Col. 9, lines 3-40 - each application module includes a physical interface for establishing signal-communicating connection to the equipment to be tested … It will be apparent to those of skill in the art that the details of the physical interface to the equipment to be tested are necessarily application-specific and so vary from one application module to the next … the physical interface may be provided by an antenna and transceiver for establishing wireless signal-communicating connection, e.g., for testing cellular telephone equipment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gadi invention by employing the teaching as taught by Mohammadian to provide the ability to utilize a vast array of different testing modules based on a particular application, such as using an antenna and transceiver for testing cellular telephone equipment.  The motivation for the combination is given by Mohammadian (column 1, lines 4-7 - application relates to a modular test instrument, wherein a base unit providing certain non-application-specific functions is specialized for a particular application by assembly thereto of an application module).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415